Citation Nr: 1316993	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  06-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for hypertension and a skin disorder.  The Veteran timely appealed that decision.

The Board notes that the Veteran also initially appealed claims of service connection for diabetes mellitus, type II; erectile dysfunction; bilateral hearing loss; tinnitus; bilateral upper extremity peripheral neuropathy; and, bilateral lower extremity peripheral neuropathy.  All of those conditions have been awarded service connection during the pendency of the appeal, and the sole remaining issues to be addressed are those noted above.  The Board therefore will no longer address these issues in this decision.

The Veteran and his brother testified at a Board hearing before a Veterans Law Judge in July 2009; a transcript of that hearing is associated with the claims file.  Since that time, however, that Veterans Law Judge has retired from and is no longer employed by the Board; the Veteran was informed of this fact and of his right to a hearing before another Veterans Law Judge in a February 2013 letter.  In a March 2013 correspondence, the Veteran indicated that he did not want another hearing and that the Board should proceed with adjudication on the basis of the evidence of record.  


The Board notes that these two issues currently on appeal were remanded for further development in October 2009 and November 2011.  The development requested having been completed, the case is returned to the Board for further appellate review at this time.  

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is unfortunately again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension, which has been diagnosed since 2002 and is well-controlled with medication since that time; there is no evidence of hypertension, high or elevated blood pressure in service or within one year of discharge from service.

2.  The Veteran was diagnosed with diabetes mellitus in March 2003 and such is a service-connected disability.

3.  The preponderance of the evidence of record does not demonstrate that the Veteran's hypertension began in or is related to service.

4.  The preponderance of the evidence of record does not demonstrate that the Veteran's hypertension was caused by or is aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2011 that provided information as to what evidence was required to substantiate the claim of service connection for hypertension herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2009 hearing before a Veterans Law Judge.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board additionally notes that the hypertension claim was remanded in November 2011.  In that remand, the Board requested that all outstanding VA treatment records be obtained and associated with the claims file; such was accomplished.  Additionally, ongoing private treatment records from Dr. S.M.K. were obtained.  Finally, the Board requested that the Veteran undergo a VA examination for his hypertension; such was performed in March 2012.  The Board finds that examination to be adequate.  Therefore, the Board finds that its remand order has been substantially complied with respecting the hypertension claim herein decided, and it may proceed to adjudicate upon the merits of that issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardio-vascular renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

On appeal, the Veteran has averred that his hypertensive disorder is due to or aggravated by his diabetes mellitus.  In other places, the Veteran has noted that he believes that his diabetes, and all his secondary conditions thereof, was related to his herbicide exposure in service.  He also generally has averred that all of his conditions are related to his military service.

A review of the Veteran's service treatment records demonstrates that the Veteran did not complain of, seek treatment for, or otherwise show a diagnosis of hypertension, or high or elevated blood pressure during military service.  The Veteran's August 1971 separation examination noted that the Veteran was normal and hypertension was not diagnosed or noted at that time; he denied high or low blood pressure on his report of medical history at that time.

There is no evidence from within one year of his discharge from service and the Veteran has not alleged that he began being treated for or was diagnosed with hypertension within one year of discharge from service.  Accordingly, as there is no evidence of hypertension within one year of discharge from service, the Board must deny service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's private and VA treatment record demonstrates ongoing treatment for that condition; it is noted as being well-controlled with medication throughout the appeal period.  

The first notation of a diagnosis of hypertension of record is in a February 2003 private treatment record from Dr. S.M.K., which noted that the Veteran's blood pressure was slightly elevated because he ran out of his Plendil and was back on a lower dosage of that medication.  Prior to running out of that medication, the Veteran had good control of his hypertension; he was diagnosed with hypertension and was increased back to the higher dosage of Plendil at that time.  

The Board's reading of this treatment record makes clear that the Veteran had been diagnosed with hypertension at some earlier date and that this treatment record documents management of an already-diagnosed condition-earlier treatment records do not exist in the record, however.

In a March 20, 2003 letter, Dr. S.M.K noted that he newly diagnosed the Veteran with diabetes mellitus.  The Board conceded exposure to herbicides in the November 2011 decision and awarded service connection for that condition at that time.  March 2003 represents the first noted diagnosis of that condition in the record; the Veteran's hypertensive condition clearly existed and was managed by Dr. S.M.K. prior to diagnosis of diabetes mellitus in March 2003.

In a December 2011 letter, Dr. S.M.K. noted that the Veteran had "a longstanding history of hypertension . . . [and that hypertension and diabetes] frequently coexist and [the Veteran] recalls that his hypertension was diagnosed after his diabetes."

The Veteran underwent a VA examination of his hypertension in March 2012, at which time the examiner noted that the Veteran was diagnosed with hypertension in 2002.  During that examination, the Veteran reported that he was known to be hypertensive before the diabetes and that he was taking Benazepril HCL and Amlodipine for his hypertension.  After examination and review of the claims file, service records and non-VA records, the examiner noted the Veteran had hypertension that was controlled by medications since 2002.

The RO/AMC sought clarification and obtained a January 2013 addendum to that opinion, which stated that the Veteran's hypertension was not caused or aggravated by his diabetes.  The examiner additionally stated that the Veteran's 

hypertension pre-existed [his] diabetes and there is no evidence that the diabetes has worsened his hypertension which has been fairly controlled with medication since 2002.  Furthermore, the Veteran does not have evidence of microalbumnuria which would indicate his [diabetes] is affecting his kidneys and possibl[y his] hypertension.  It is clear that his hypertension has NOT been aggravated by his [diabetes].

On the basis of the foregoing evidence, the Board finds that service connection for hypertension is not warranted.  First, the Board notes that there is no evidence which demonstrates any elevated blood pressure readings or other evidence of hypertensive symptoms or diagnosis during military service or within one year after service.  

In fact, the available evidence of record appears to note that the Veteran's first diagnosis of hypertension was sometime in 2002, and that his condition has been well-controlled with medication since that time.  The March 2012 examiner's opinion demonstrates that the Veteran's hypertension was not caused by the Veteran's diabetes because his hypertension pre-existed the diagnosis of that condition.  Such a conclusion is supported in the record, particularly Dr. S.M.K.'s records revealing treatment and prescription of medications for the Veteran's hypertension in February 2003, at least a month prior to diagnosis of diabetes in March 2003.

The Board observes that insofar as the December 2011 letter from Dr. S.M.K. serves as an opinion that the Veteran's hypertension was caused by his diabetes, the Board finds no probative value for that opinion on the basis of the noted pre-existence in this case.  Dr. S.M.K. noted that the Veteran recalled his hypertension being diagnosed after his diabetes; such a recollection is clearly shown to be inaccurate in this case and the inaccurate medical history provided by the Veteran nullifies all of the probative value of that opinion insofar as it serves to demonstrate a causal link to diabetes.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (although the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate (Reonal) and may reject such a medical opinion because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion (Swann), the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the Veteran); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). 

The Board additionally notes that Dr. S.M.K. had access to his own records which he clearly did not review when forming his opinion in December 2011.  Instead, he relied on an inaccurate history as provided by the Veteran.  The Board therefore finds that the December 2011 letter is of little probative value with regards to the question of causation by the Veteran's diabetes in this case, as such is based on an inaccurate history as provided by the Veteran.

Turning to the question of aggravation, the Board notes that no evidence from Dr. S.M.K., including the December 2011 letter, relates to whether the Veteran's hypertension is aggravated by his diabetic condition.  The sole evidence of record which relates to that aspect of this case is the January 2013 addendum from the March 2012 examiner.  The examiner noted that the Veteran's hypertension, prior to his diabetes being diagnosed, was well-controlled with medication since 2002; there has been no change in that control through medications since diagnosis of diabetes.  The examiner concluded that there was no evidence demonstrating any aggravation of the Veteran's hypertension by his diabetic condition.  There is no evidence of record which refutes that finding.

While the Board acknowledges that the Veteran is adamant in his belief that his hypertension was either caused by or the result of his diabetes or his military service, he is not competent to make such assertions or opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Moreover, the available competent evidence of record demonstrates that a preponderance of the evidence does not support such conclusions in this case.

The Board finally notes that insofar as the question of whether the Veteran's hypertension is the result of his herbicide exposure during service, the Board has not reached that question in this case because the Veteran has not contended such a link.  There is no evidence of record which supports a finding that hypertension is a result of herbicide exposure in service and no evidence even raises the possibility that such a link exists; nor has the Veteran specifically raised that issue either before the RO or the Board on appeal.  Thus, in light of the lack of any allegations to that effect or evidence suggesting such a link exists, the Board finds that delaying adjudication of this case at this time is not necessary such that a medical opinion may be obtained with regard to a theory of causation which has not been fairly raised by the evidence of record or by the Veteran in this case.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the Board must find that service connection for hypertension is not warranted on the evidence of record in this case and that claim is therefore denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.  


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

In the November 2011 Board decision, the Board found that the Veteran was presumed exposed to herbicides in service.  On appeal, the Veteran has averred that his skin disorder began during or shortly after-within one month of his discharge from-service.  He has noted that he saw a private physician within one month of discharge regarding the skin disorder and was given a cream, which he now buys over the counter; Dr. S.M.K. notes that the Veteran currently uses Lotrimin, an athlete's foot cream, to treat his skin disorder.  The Veteran further reported that his skin disorder has recurred every 3 to 7 months since his service.

The Veteran underwent a VA examination of his skin disorder in March 2012, at which time he was diagnosed with dermatitis and tinea versicolor.  The examiner opined that the claims file did not demonstrate any treatment for a rash during service.  Based on the examination at that time, the examiner noted that the rash on the Veteran's neck and upper chest was consistent with tinea versicolor, which was caused by a fungal infection and not the type of dermatitis caused by herbicides.

The Board has reviewed the claims file, including the Veteran's service treatment records, which reveals an August 1971 entry for complaints of "hives-welts" on his legs, legs and abdomen.  The doctor noted a sudden onset which involved the Veteran's abdomen and legs, and that the etiology of that condition was unknown at that time.  The Veteran was prescribed Benadryl.  

In the August 1971 separation examination performed 5 days later, the Veteran's skin was noted as normal and he reported no skin diseases on his report of medical history at that time.  It is further shown that in January 1972, approximately a month before discharge, the Veteran was given shots of penicillin for what appears to be a gonorrheal infection.  It was noted that the Veteran had a possible drug reaction at that time and skin testing for a possible allergy was recommended.

Based on the above, the Board finds that the March 2012 examiner's opinion is inadequate as that opinion does not discuss the above noted skin treatment for hives and welts of the abdomen, arms and legs during service, nor does it address the Veteran's statements that he began seeking treatment for a skin disorder during or within one month of service.  Accordingly, a remand is necessary in order to obtain an addendum to the March 2012 examination report which discusses these noted treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Sacramento VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his skin disorder, which is not already of record, including any ongoing treatment with Dr. S.M.K.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to the previous VA examiner in order to provide an addendum to the March 2012 VA examination report.  The examiner should specifically state in his/her addendum that the entire claims file has been reviewed, including this REMAND order as well as his/her previous VA examination report and addendum.

The examiner is to find as conclusive fact that the Veteran was exposed to herbicides during his period of military service.

After review of the claims file, the examiner should opine whether the noted skin disorders, including skin tags, tinea versicolor and any other noted dermatitis conditions in the record, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include herbicide exposure therein.

The examiner must specifically address the noted August 1971 treatment for hives/welts with an unknown etiology during military service, as well as the lay evidence provided by the Veteran that his skin condition began during or within a month of discharge from service and has been recurrent every 3 to 7 months since that time and treated with an athlete's foot cream.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

If the March 2012 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  If the March 2012 VA examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, he should be afforded an examination.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a skin disorder, to include as secondary to herbicide exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


